 

Exhibit 10.1

 

1347 Property Insurance Holdings, Inc.

 

2018 Equity Incentive Plan

EXECUTIVE STOCK GRANT AGREEMENT

 

1347 Property Insurance Holdings, Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms of the 1347 Property Insurance
Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”) and this Executive Stock
Grant Agreement (the “Agreement”), the following number of Shares, on the Date
of Grant set forth below. Capitalized terms used in this Agreement without
definition shall have the meanings assigned to them in the Plan.

 

I. NOTICE OF STOCK AWARD

 

  Name of Grantee:           Number of Shares:           Date of Grant:        
  Vesting Dates: Immediately vested on the Date of Grant

 

II. STOCK GRANT AGREEMENT

 

1. Grant of Shares. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee as of the Date of Grant, the number of Shares set forth above (the
“Shares”). The Shares covered by this Award shall be represented by a stock
certificate registered in the Grantee’s name or by uncertificated shares
designated for the Grantee in book-entry form on the records of the Company’s
transfer agent, subject to the restrictions set forth in this Agreement.

 

2. Restrictions on Transfer. Any stock certificate issued shall bear all legends
required by law, including Rule 144 affiliate legends, as required. The Grantee
may transfer the Shares only in accordance with such restrictions.

 

3. Tax Obligations.

 

(a) Tax Consequences. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this Award.
The Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understands
that the Grantee (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement and the Plan.

 

 

 

 

(b) Withholding Taxes. The Grantee may satisfy any federal, state, local or
other tax withholding obligation relating to the grant of the Shares under this
Agreement by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Grantee by the Company, including
withholding from any cash dividends paid in connection with the Shares
hereunder) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold Shares from the Shares otherwise issuable to
the Grantee under this Agreement; provided, however, that no Shares are withheld
with a value exceeding the amount of tax required to be withheld by law based on
the maximum statutory tax rates in the applicable taxing jurisdictions; or (iii)
delivering to the Company owned and unencumbered Shares. The Grantee agrees to
make appropriate arrangements with the Company for the satisfaction of all
federal, state, local and other income and employment tax withholding
requirements applicable to this Award.

 

4. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary.

 

5. No Guarantee of Continued Service. The Grantee acknowledges and agrees that
nothing in this Agreement or the Plan confer upon the Grantee any right to
continued employment or other service with the Company or any Subsidiary or
affiliate.

 

6. Entire Agreement; Relation to Plan. This Agreement is subject to the terms
and conditions of the Plan. This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Shares.

 

7. Adjustments. The number and kind of Shares are subject to adjustment as
provided in Section 14 of the Plan.

 

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws and listing requirements with
respect to the Shares; provided, however, notwithstanding any other provision of
this Agreement, and only to the extent permitted under Section 409A of the Code,
the Company shall not be obligated to deliver any Shares pursuant to this
Agreement if the delivery thereof would result in a violation of any such law or
listing requirement.

 

9. Successors and Assigns. Without limiting Section 2, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the permitted
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 



 2 

 

 

10. Choice of Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to any rule or principle of conflicts or choice of law that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

11. Data Privacy. In order to administer the Plan, the Company may process
personal data about the Grantee. Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business addresses and other contact information, and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By signing this Agreement, the Grantee gives explicit consent to
the Company to process any such personal data. The Grantee also gives explicit
consent to the Company to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is not a U.S.
resident, to the United States, to transferees that shall include the Company
and other persons who are designated by the Company to administer the Plan.

 

12. Plan and Prospectus Delivery. By signing this Agreement, the Grantee
acknowledges that a copy of the Plan, the Plan Summary and Prospectus, and the
Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by or provided to the Grantee, and the
Grantee consents to receiving the Prospectus Information electronically, or, in
the alternative, agrees to contact the Chief Financial Officer of the Company to
request a paper copy of the Prospectus Information at no charge. The Grantee
also represents that he or she is familiar with the terms and provisions of the
Prospectus Information and hereby accepts this Award on the terms and subject to
the conditions set forth herein and in the Plan. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

  1347 PROPERTY INSURANCE HOLDINGS, INC.       By:     Name:             Title:
          GRANTEE             Name:     Address:               

 

 4 

 

